Citation Nr: 0614992	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for fracture of the 
right second toe.

2.  Entitlement to service connection for fracture of the 
right fifth finger.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right ear 
disability.

5.  Entitlement to service connection for fracture of the 
left second toe.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to a rating in excess of 20 percent for 
hearing loss.  


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from May 1968 to June 
1970 and from August 1971 to August 1974.  This case comes to 
the Board of Veterans' Appeals (Board) from a March 2003 
rating decision.  


FINDING OF FACT

In an April 2006 written statement, the veteran withdrew all 
his claims on appeal; this request was received by the Board 
prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims concerning service 
connection for fracture of the right second toe, fracture of 
the right fifth finger, a right knee disability, a right ear 
disability, fracture of the left second toe, headaches, and a 
back disability, and the claim concerning a rating in excess 
of 20 percent for hearing loss, have been met and the appeal 
on these matters is dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2004 the veteran perfected claims for service 
connection for fracture of the right second toe, fracture of 
the right fifth finger, a right knee disability, a right ear 
disability, fracture of the left second toe, headaches, and a 
back disability, and a claim for a rating in excess of 20 
percent for hearing loss.  He withdrew his appeal in an 
August 2006 written statement.  This statement was received 
by the Board prior to the promulgation of a decision on these 
matters.  As a result of this withdrawal, no allegations of 
error of fact or law concerning the matters remain before the 
Board.  Consequently, the veteran's appeal as to these 
matters is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. § 20.204.
 
ORDER

The appeal concerning service connection for fracture of the 
right second toe is dismissed.

The appeal concerning service connection for fracture of the 
right fifth finger is dismissed.

The appeal concerning service connection for a right knee 
disability is dismissed.

The appeal concerning service connection for a right ear 
disability is dismissed.

The appeal concerning service connection for fracture of the 
left second toe is dismissed.

The appeal concerning service connection for headaches is 
dismissed.

The appeal concerning service connection for a back 
disability is dismissed.

The appeal concerning a rating in excess of 20 percent for 
hearing loss is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


